People v Brown (2016 NY Slip Op 00207)





People v Brown


2016 NY Slip Op 00207


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


1990-06949
 (Ind. No. 4756/88)

[*1]The People of the State of New York, respondent,
vFred Brown, appellant.


Fred Brown, Dannemora, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Deborah E. Wassel of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 20, 1991 (People v Brown, 173 AD2d 629), affirming a judgment of the Supreme Court, Queens County, rendered April 12, 1989.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., DICKERSON, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court